The opinion of the court was delivered,
by Read, J.
On the 14th of January 1869, the defendants issued to the plaintiff a policy of insurance for $4000, on certain premises against fire for one year from that date, who assigned the same to Amos K. Hanna and Eber Anderson, as collateral security for money loaned him, and on the 23d of August 1869, the Said Eber Anderson assigned the same to L. A. W. Pyle, to whom he had assigned the judgment which he held. Neither of these assignments were submitted to or approved by the defendants. On the 20th of January 1870, the plaintiff paid to the defendants $8.33, the annual payment for the continuance of the said insurance for one year, and on the 18th of February the building was totally destroyed by fire, since which he has paid the debts to secure which the policy was assigned.
The defence is, that by the third condition annexed to the policy the liability of the defendants ceased by reason of the above assignments, which were made without the consent of the company expressed thereon. In this cáse no consent was given to either of the assignments, nor was there any waiver of the condition in any manner or form by the defendants. “ Policies of insurance,” says the condition, “ subscribed by this company, shall not be assignable without the consent of the company expressed thereon. In case of assignment without such consent, whether of the whole policy or of any interest in it, the liability of the company in virtue of said policy shall thenceforth cease.” This condition is a perfectly legal one: Smith v. Saratoga County Mutual Fire Insurance Co., 1 Hill 497; Same v. Same, 3 Hill 508; 1 Phillips on Insurance 477; Angell on Fire and Life Insurance 249, 251. The remaining part of the third condition has no bearing on the present case, having no application when the liability of the company has entirely ceased.
*380We have examined the authorities cited by the plaintiffs and ' find nothing affecting in any way this - condition or its plain and obvious meaning.
Judgment affirmed.
Thompson, C. J., dissented.